Citation Nr: 1114654	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-32 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE


Entitlement to service connection for bilateral hearing loss.  

ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1940 to December 1946.  

This matter came before the Board of Veterans' Appeals (Board) on appeal of a December 2008 decision of the Department of Veterans Affairs (VA) Jackson, Mississippi, Regional Office (RO) that denied service connection for bilateral hearing loss.  In January 2011, the Board sought a Veterans Health Administration (VHA) medical opinion, pursuant to 38 C.F.R. § 20.901(a) (2010).  The opinion was received that same month.  In a March 2011 rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective June 10, 2008.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Service connection is in effect for bilateral hearing loss.  


CONCLUSION OF LAW

There being no justiciable case or controversy, the claim of service connection for bilateral hearing loss is dismissed.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a March 2011 rating decision, the RO granted the Veteran service connection for bilateral hearing loss.  His claim of entitlement to service connection for bilateral hearing loss is thus moot as the benefit sought on appeal is already in effect.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

The claim of service connection for bilateral hearing loss is dismissed.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


